DETAILED ACTION
	Claims 1-9, 11-15, 17-20, 22-25, and 27-31 are currently pending. Claims 10, 16, 21, and 26 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/12/2020 and 06/02/2021 have been considered by the examiner. The examiner notes that the IDSs included in this action are duplicates of IDSs considered in the non-final action mailed 01/07/2022.

Response to Amendment
	The amendment to the specification has overcome the objection. The objection to paragraph [0040] of the specification has been withdrawn.

Response to Arguments
Applicant’s arguments, see paragraphs 2-3 of page 15 of the reply filed 08/11/2022, with respect to the rejections of claims 1-9, 11-15, 17-20, 22-25, and 27-31 under 35 U.S.C. 102(a)(2) and 103 have been fully considered and are persuasive. The rejections of claims 1-9, 11-15, 17-20, 22-25, and 27-31 under 35 U.S.C. 102(a)(2) and 103 have been withdrawn.

Allowable Subject Matter
Claims 1-9, 11-15, 17-20, 22-25, and 27-31 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, Rennuit (US 2019/0118370 A1) discloses a system to apply markings to a surface (In fig. 1 and starting in paragraph [0052], Rennuit discloses an automaton 1), the system comprising:
an application tool having a joint space, the application tool comprising a robot having a dispensing tool to dispense material (In fig. 1 and paragraph [0054], Rennuit discloses that automaton 1 has a tool for treating a surface, for example a paint spray nozzle 14 (dispensing tool to dispense material), mounted on a treatment end 12 of an arm 10, wherein the arm 10 comprises one or more hinges 16 (joints) connecting together one or more arm portions 18 to enable the treatment tool 14 to be moved and steered as desired);
one or more non-transitory machine-readable media to store instructions, marking data and task plan data (In paragraph [0055], Rennuit discloses that automaton 1 includes a control unit 20 to control automaton 1 according to instructions and data communicated thereto; the control unit 20 must at least inherently include or be in communication with non-transitory machine-readable media such as a memory to receive instructions and data and operate as disclosed), the marking data describing at least one selected marking to apply at a target location (In paragraph [0067], Rennuit discloses that control unit 20 enables an operator to specify the surface treatment parameters such as the pattern to be painted and the various zones of the surface for treatment), including a marking reference frame for the selected marking that is to be applied (In paragraphs [0068-0069], Rennuit discloses that the control unit 20 specifies the position of the surface for treatment in three dimensions, and where the automaton 1 includes sensors to determine the angle between the axis of the automaton 1 and the surface for treatment (marking reference frame)), the task plan data describing a process of applying the selected marking based on at least one parameter of the application tool independent of the target location (In paragraph [0067], Rennuit discloses that control unit 20 enables an operator to specify the surface treatment parameters such as number of coats to be applied, type of paint, quantity of paint, pattern, interleaving of coats, overlapping two contiguous passes; the examiner understands these parameters to be examples of parameters which are independent of the target location in that, for example, the number of coats or type of paint may not necessarily depend on the target location);
a processor to execute the instructions (In paragraph [0055], Rennuit discloses that automaton 1 includes a control unit 20; the control unit 20 must at least inherently include a processor in order to operate as disclosed) to at least:
determine a pose of the marking reference frame with respect to the application tool (In paragraphs [0068-0069], Rennuit discloses that the control unit 20 specifies the position of the surface for treatment in three dimensions, and where the automaton 1 includes sensors to determine the angle between the axis of the automaton 1 and the surface for treatment (marking reference frame); see also paragraph [0066], where Rennuit discloses giving distinct portions of the surface for treatment specific working reference frames and positioning the various working reference frames in a single overall reference frame to assist the automaton 1 in orienting relative to the surface for treatment); and
compute a joint-space trajectory to enable the application tool to apply the selected marking at the target location (The examiner understands a joint-space trajectory to be any trajectory to maneuver the arm via manipulation of its joints under its broadest reasonable interpretation; in paragraphs [0056-0057], Rennuit discloses that the control unit 20 is configured to plan treatment of the surface for treatment and control the movement of the arm; see also paragraph [0054] where Rennuit discloses wherein the arm 10 comprises one or more hinges 16 (joints) connecting together one or more arm portions 18 to enable the treatment tool 14 to be moved and steered as desired, where the examiner understands the arm must at least execute a joint-space trajectory) based on the task plan data, the pose of the marking reference frame and a pose of the application tool (In paragraph [0067], Rennuit discloses that control unit 20 enables an operator to specify surface treatment parameters such as the pattern to be painted and the various zones of the surface for treatment, for example; see also [0069], where Rennuit discloses determining a location, distance, and angle between the axis of the automaton 1 and the surface for treatment); and
a tool controller configured to control the joint space of the application tool and use the dispensing tool to apply the selected marking at the target location based on the joint-space trajectory (In paragraph [0054], Rennuit discloses that automaton 1 includes a control unit 20 to control the arm for treating a surface among the other operations as expressed above; the examiner understands the control unit 20 to also perform the functions of the tool controller).

Akselrod (US 2017/0212058 A1) teaches generating an interactive graphical user interface (GUI) to display a graphical representation of the selected marking superimposed onto an image of the target location (In paragraph [0021], Akselrod discloses that computer 130 integrated with pavement painting system 150 includes a display or user interface (e.g. UI 137 or UI 157) that “provides capability for augmented reality such as an overlay of pavement markings for paint application depicted on a real-time view of the paved surface”; see also paragraph [0036], where UI 137 may be a hand held display such as a smart phone displaying an overlay of pavement markings on a real-time image of a road and is used by a user to send painting instructions to pavement painting system 150 for pavement marking).

The prior art of record does not explicitly disclose, alone or in combination, in response to a user input instruction received via the GUI rejecting application of the selected marking at the target location, determining an updated location and/or orientation of the application tool based on a vehicle being moved to an updated position, the vehicle carrying the application tool; and 
computing a modified joint-space trajectory to enable the application tool to apply the selected marking at the target location based on the task plan data and the updated location and orientation of the application tool, wherein the tool controller is configured to control the application tool to apply the marking at the target location based on the modified joint-space trajectory.

Similar reasoning is applied to independent claims 13 and 19. Therefore, claims 1-9, 11-15, 17-20, 22-25, and 27-31 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629. The examiner can normally be reached Monday - Friday, 9:30AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRISON HEFLIN/Examiner, Art Unit 3665                                                                                                                                                                                                        

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665